Blaokburn, J.:
A trial was had before the court. Judgment was had against Garland for the plaintiffs. Motion for new trial. Motion overruled and appeal taken by Garland. Judgment was also given against the defendant company in behalf of Garland. Motion for new trial by company. Motion overruled, and appeal taken by company. Suit was commenced against Garland alone. Garland answered, and asked that the company be made a party defendant. The order was made bringing the company in. as defendant, without any alteration or change in the original pleadings, and the defendant corhpany answered. The defendant Garland contracted with the defendant company to construct its canal. The contract between the parties contained the following provision: “The work shall be executed under the direction and supervision of the chief engineer of the said- canal company and his assistants, by whose measurements and calculations the quantities and calculations of the several kinds of work performed under the contract shall be determined, and whose determination shall be final and conclusive upon *155the parties herein.” Garland was to construct the entire canal. He sublet a portion of the work to the plaintiffs, and the foregoing provision was incorporated in their contract. The plaintiffs finished their part of the workj and received their pay according to the measurements, estimates, and calculations of the chief engineer of the company. But they claimed that these estimates were wrongful and fraudulent, and the work was remeasured, and new estimates made by other engineers, and the plaintiffs brought this suit for the balance they claimed due. The case was tried by the court without a jury, the evidence was-conflicting, and the court found for the plaintiffs, and gave judgment for them. The rule is that the appellate court will not change the finding of a jury when the case is fairly tried, and the evidence is conflicting, and the same rule applies where the trial is by the court. This rule is supported by a great number ■ of authorities. It is sufficient to cite those of our own court. Dewey v. Snyder, 2 Utah, 344; Bullion B. & C. Min. Co. v. Eureka Hill Min. Co., 5 Utah, 3, 11 Pac. Rep. 515; Orr v. Rich, 5 Utah, 519, 522, 17 Pac. Rep. 261. We think, therefore, the judgment rendered by the court in favor of the plaintiffs against the defendant Garland is correct, and it is affirmed.
Thus far the case is very simple, and is a simple suit at law, without anything in it to involve the jurisdiction of a court of equity. The defendant Garland asked in his answer, without stating any facts justifying the request, that the. company be brought in as defendant. It was ordered, and the company answers, and makes a specific denial, and disclaims any interest in the controversy. Here the complication begins. We think the court erred in making the Bear Lake .& River Water Works & Irrigation Company a defendant. It had, and could have, no interest in the controversy between the plaintiffs and Garland. Any judgment in the case would not in the-*156least affect it. Any controversy it might afterwards have with Garland could not b.e affected by any finding of fact or judgment made and rendered in this case. The plaintiffs made no complaint agninst the company, and sought no judgment or decree against it. The suit could in no way determine or affect the rights of the company; and the full rights of the parties, plaintiff and defendant, could be settled without involving any right or interest of the company. Shields v. Barrow, 17 How. 130. The court entered judgment in favor of defendant Garland against the defendant company. There is nothing either in the pleadings or evidence that justifies such a judgment. The question as to the amount the company owed Garland, or whether it owed him anything, was not tried. Entering that judgment, therefore, is error, and it should be corrected. We think the cause ought to be reversed and remanded, with directions to dismiss the case as to the canal company, to vacate all orders and judgments against it, and to affirm the judgment in favor of the plaintiffs against the defendant Garland, and the cause remanded, and the appellant Garland pay the costs of this court; and it is so ordered. This opinion disposes of the case of Garland v. John McMartin and the Bear Lake & River Water Works db Irrigation Company. In that case the judgment in favor of McMartin on his counter-claim against Garland is affirmed.
The order making the company defendant is reversed, and the judgment against the company in favor of Garland is reversed, and the cause remanded for any further proceedings that may be necessary in accordance with the foregoing opinion, and that the appellant Garland pay the costs of this court.
Anderson, J., concurred.